711 N.W.2d 61 (2006)
474 Mich. 1095
Eeron M. CAUGHN, Plaintiff-Appellee,
v.
BOSCH BRAKING SYSTEM CORP. and American Insurance Company, Defendants-Appellants, and
Travelers Indemnity Company of Connecticut, Defendant-Appellee.
Docket No. 130134. COA No. 264059.
Supreme Court of Michigan.
March 27, 2006.
On order of the Court, the application for leave to appeal the November 8, 2005 *62 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.